Citation Nr: 0615578	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  01-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for a right shoulder and right trapezius strain.

2. Entitlement to an initial rating in excess of 20 percent 
for brachial plexopathy of the right shoulder with decreased 
pinprick sensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1990 to January 
2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision.

The veteran, through his representative, indicated in July 
2004 that he wished for a hearing before the Board for the 
issue of entitlement to service connection for a shoulder 
condition.  Presumably, the veteran seeks to establish 
service connection for a left shoulder disability, since he 
is already service connected for his right shoulder 
disability.  This is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Range of motion testing has shown that the veteran has 
forward flexion and abduction of his right shoulder to at 
least shoulder level without pain.

2.  The evidence of record shows that the brachial plexopathy 
of the right shoulder is mild. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5201 (2005).

2.  The criteria for a rating in excess of 20 percent for a 
neurological disability of the right shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DC 5201-8510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right shoulder/right trapezius strain

The veteran's right shoulder disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71, DC 5201.  Under 
this rating criteria, a 20 percent rating is assigned for 
limitation of motion of the arm at shoulder level.  A 30 
percent rating is assigned when the range of motion of the 
dominant arm is limited to midway between the side and 
shoulder.

Here, the medical evidence of record has failed to show that 
the range of motion of the veteran's shoulder is limited to 
midway between the side and shoulder.  At an examination for 
VA purposes in July 2000, the examiner indicated that the 
veteran's right shoulder was equal in size and consistency 
with the left shoulder, there was no muscle atrophy, muscle 
rigidity, muscle spasm, or muscle wasting.  On range of 
motion testing the veteran demonstrated both forward flexion 
and abduction from zero to 170 degrees.  While the range of 
motion was slightly diminished on the next VA examination in 
August 2004, the veteran still had forward flexion to 135 
degrees with pain at 90 degrees, and abduction to 120 degrees 
with pain at 90 degrees.  As such, even stopping where pain 
began, the veteran could still flex and abduct his right arm 
to shoulder level. 

Similarly, treatment records fail to show that the range of 
motion in the veteran's shoulder was limited to midway 
between his side and shoulder.

Accordingly, as the criteria for a rating in excess of 20 
percent for the orthopedic impairment to the veteran's right 
shoulder have not been met, the veteran's claim is denied.

The next question is whether an additional rating should be 
given for functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. § 4.45.  These 
regulatory provisions must be considered in cases involving 
joints rated on the basis of limitation of motion.  See De 
Luca v. Brown, 8 Vet. App. 202 (1995). 

Although the veteran has reported right shoulder pain, he has 
(as detailed above) consistently been able to flex his 
shoulder to at least 135 degrees and abduct it to at least 
120 degrees.  Furthermore, despite subjective complaints of 
weakness, no atrophy was seen and the veteran retained 
considerable muscle strength in the right shoulder.  While a 
VA examiner in August 2004 indicated that during flare-ups 
the veteran's range of motion was diminished, even accounting 
for the limitation, the range of motion of the veteran's 
right arm would still be to approximately shoulder level.  
Thus, the Board finds the ratings assigned for his right 
shoulder symptoms more than adequately compensate for any 
potential functional loss due to pain on use or during flare-
ups, or due to weakness, fatigability, or incoordination.  

Brachial plexopathy of the right shoulder

The veteran's brachial plexopathy is currently rated as 20 
percent disabling under Diagnostic Code 8510.  Under this 
rating criteria, a 20 percent rating is assigned when there 
is mild incomplete paralysis of the upper radicular group 
(fifth and sixth cervicals); a 40 percent rating is assigned 
when the incomplete paralysis is moderate.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

The evidence of record, including examinations for VA 
purposes and VA outpatient treatment, confirms that the 
veteran has brachial plexopathy of the right shoulder, 
manifested by diminished pinprick sensation, but the evidence 
fails to show that the veteran's neurological impairment is 
more than mild.
 
The veteran's reflexes were present, normal and symmetrical 
at VA examinations in July 2000 and August 2004.  
Furthermore, no atrophy was seen and muscle strength was 4+.  
Additionally, at the July examination, the examiner indicated 
that the loss of sensation to pinprick was mild.

Treatment records fail to show a more severe nerve disability 
than what was reflected on the VA examinations.

As the medical evidence of record fails to show moderate 
incomplete paralysis of the upper radicular group, the 
veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2004.  By this, and by previous letter, 
the statement of the case, and the supplemental statements of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, and the veteran was 
provided with several VA examinations of his shoulder (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
RO, and was offered the opportunity to testify at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his shoulder disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  He has not authorized receipt of any additional 
records.  Furthermore, any question as to assignment of an 
effective date for any award of benefit is moot, since the 
claims are denied.  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal. 


ORDER

A rating in excess of 20 percent for a right shoulder and 
right trapezius strain is denied.

A rating in excess of 20 percent for brachial plexopathy of 
the right shoulder with decreased pinprick sensation is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


